Opinion issued February 14, 2013




                                     In The
                              Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-12-01060-CV

                      DEMETRIA JOHNSON, Appellant

                                        V.

                        MOHAMAD AKBARI, Appellee

                  On Appeal from County Court at Law No. 4
                           Fort Bend County, Texas
                     Trial Court Cause No. 12CCV049153


                         MEMORANDUM OPINION

      Appellee, Mohamad Akbari, has filed a motion to dismiss the appeal for

want of prosecution because appellant, Demetria Johnson, has failed to pay the

required filing fee. We grant the motion and dismiss the appeal.

      The filing fee was due on December 3, 2012. See TEX. R. APP. P. 5 (“A

party who is not excused by statute or these rules from paying costs must pay—at
the time an item is presented for filing—whatever fees are required by statute or

Supreme Court order.”), 20.1 (listing requirements for establishing indigence); see

also TEX. GOV’T CODE ANN. § 51.207 (West Supp. 2012), §.51.941(a) (West

2005), § 101.041 (West Supp. 2012) (listing fees in court of appeals); Order

Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of

Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1)

(listing fees in court of appeals).

      The Court’s records reflect that appellant has neither paid the required filing

fee for the appeal nor established indigence for purposes of appellate costs. After

being notified that the appeal was subject to dismissal, appellant did not respond.

See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(b), (c) (authorizing

involuntary dismissal of case). In addition, appellant did not respond to appellee’s

motion to dismiss the appeal.

      Accordingly, we grant appellee’s motion and dismiss the appeal for want of

prosecution. We dismiss all other pending motions as moot.

                                      PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.